 

Exhibit 10.1

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE LINEAGE CELL THERAPEUTICS, INC. HAS DETERMINED THE
INFORMATION: (A) IS NOT MATERIAL AND (B) WOULD LIKELY CAUSE COMPETITIVE HARM TO
LINEAGE CELL THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

 

SECOND AMENDMENT TO CLINICAL TRIAL AND OPTION AGREEMENT

 

THIS SECOND AMENDMENT (this “Amendment”) is made the 6th day of May, 2020
(“Amendment Effective Date”)

 

BETWEEN:

 

CANCER RESEARCH UK a company limited by guarantee registered under number
4325234 and a charity registered under number 1089464 of 2 Redman Place,
Stratford, London, E20 1JQ, England (the “Charity”);

 

CANCER RESEARCH TECHNOLOGY LIMITED a company registered in England and Wales
with number 1626049 and registered office at 2 Redman Place, Stratford, London,
E20 1JQ, England (“CRT”);

 

ASTERIAS BIOTHERAPEUTICS, INC., a Delaware corporation and subsidiary of Lineage
Cell Therapeutics, Inc., a California corporation, with its principal place of
business at 2173 Salk Avenue, Suite 200, Carlsbad, CA 92008, USA (“Asterias”);
and

 

LINEAGE CELL THERAPEUTICS, INC., a California corporation with its principal
place of business at 2173 Salk Avenue, Suite 200, Carlsbad, CA 92008, USA
(“Lineage Cell” and the “Company,” and, together with Asterias, the Charity and
CRT, the “Parties”).

 

WHEREAS:

 

  (A) The Parties entered into that certain Clinical Trial and Option Agreement
dated September 8, 2014, as amended by an amendment agreement made between the
Charity, CRT and Asterias dated September 8, 2014 (the “Agreement”)..        
(B) The Parties desire to amend the Agreement to provide for the Company’s early
exercise of the Option (as defined in the Agreement) and the Charity’s continued
conduct of the Clinical Trial.

 

NOW IT IS HEREBY AGREED as follows:

 

1. DEFINITIONS AND INTERPRETATION

 

1.1 In this Amendment, capitalized terms used but not defined shall have the
meaning attributed to them in the Agreement.       1.2 In this Amendment:

 

  1.2.1 unless the context requires otherwise, all references to a particular
Clause, paragraph or Schedule shall be references to that clause, paragraph or
schedule, of or to this Amendment;         1.2.2 unless the contrary intention
appears, words importing the masculine gender shall include the feminine and
vice versa and words in the singular include the plural and vice versa;        
1.2.3 unless the contrary intention appears, words denoting persons shall
include any individual, partnership, company, corporation, joint venture, trust,
association, organisation or other entity, in each case whether or not having
separate legal personality;

 

   

 

 

  1.2.4 reference to any statute or regulation includes any modification or
re-enactment of that statute or regulation, provided that the modification or
re-enactment does not diminish the rights or extend the obligations of any
Party; and         1.2.5 references to the words “include” or “including” shall
be construed without limitation to the generality of the preceding words.

 

2. AMENDMENTS

 

2.1 Clause 1.1 of the Agreement is hereby revised to delete in its entirety the
definition of “Signature Period.”     2.2 The following two clauses are hereby
added to the Agreement as Clauses 3.14 and 3.15 respectively:

 

  3.14 Promptly following the Amendment Effective Date, the Charity and the
Company acting reasonably and in good faith shall agree a plan (“3.14 Plan”)
under which the Charity shall provide to the Company:

 

  3.14.1 all manufacturing Know-How, information, and regulatory information in
the Charity’s Control that is related to the Product Manufacturing Process,
including batch records (collectively, the “Product Manufacturing Process
Information”);         3.14.2 reasonable access to personnel responsible for the
conduct and control of the Clinical Trial and the generation and implementation
of the Product Manufacturing Process Information;

 

  3.14.3 all Clinical Trial Results existing as of the Amendment Effective Date;

 

  3.14.4 copies of all material regulatory filings (including clinical trial
authorisations) and correspondence with any Regulatory Authority regarding the
Product; and         3.14.5 the 3.14 Plan shall include a methodology for the
periodic identification and provision to the Company of all data and information
that are generated as a result of the Charity continuing to conduct the Clinical
Trial under the Agreement and Controlled by the Charity.         3.14.6 The 3.14
Plan shall be reviewed and amended as the Parties acting reasonably may from
time to time agree so as to facilitate the implementation of this clause 3.14.
The Charity shall at all times during the Clinical Trial use its Commercially
Reasonable Efforts to faithfully adhere to the 3.14 Plan.         3.14.7 The
Company acknowledges and agrees that save in respect of Data Listings, the Final
Report, and data arising from the Clinical Trial that are provided by the
Charity to the Company after the Clinical Trial Database Lock Date, the Clinical
Trial Results that are provided to the Company under the 3.14 Plan will not be
cleaned or validated and therefore should not be relied upon and the Company
uses those Clinical Trial Results at its own risk.

 

   

 

  

  3.15 The Company hereby elects pursuant to clause 3.11 of the Agreement to
receive a Full Clinical Study Report instead of a Report Synopsis. For the
avoidance of doubt, the Charity will provide a Full Clinical Study Report within
[***] after the Clinical Trial Database Lock Date and the Company’s payment of
the Option Fee pursuant to clause 4.1.2 of that certain License Agreement
entered into by CRT and the Company on even date herewith shall be credited
against the Full CS Report Fee.

 

2.3 Clauses 7.4 and 7.5 of the Agreement are hereby deleted in their entirety
and replaced with the following:

 

  7.4. Effective on the Amendment Effective Date: (i) the Company hereby submits
its Exercise Notice to CRT to exercise the Option to enter into the License; and
(ii) the Parties agree to execute and enter into the License on the Amendment
Effective Date (the “License Agreement”).

 

2.4 Clause 11.1 of the Agreement is hereby deleted in its entirety and replaced
with the following:

 

  11.1 Unless terminated earlier pursuant to the provisions hereunder, and
except as otherwise provided hereunder, this Agreement shall remain in full
force and effect from the Commencement Date until the date that the Company
receives the Final Report or, if later, the Full Clinical Study Report.

 

2.5 The following is hereby added to the end of Clause 11.5:

 

  11.5 Upon either Party’s reasonable request, and without affecting the
Charity’s rights and powers under this Agreement the Parties shall discuss in
good faith the merits of continuing versus winding down the Clinical Trial,
taking into consideration, without limitation, the results of the trial data
generated to date, trial recruitment, and resource allocation.

 

2.6 The address of the Company in Clause 16.1 is hereby deleted in its entirety
and replaced with the following:

 

Lineage Cell Therapeutics, Inc.

2173 Salk Avenue, Suite 200

Carlsbad, CA 92008

Contact: Legal

Email: legal@lineagecell.com

 

3. assignment

 

3.1 For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Asterias hereby assigns to Lineage Cell, and Lineage Cell
hereby accepts and assumes, all of Asterias’ rights and obligations under the
Agreement, including all rights, claims, and causes of action of Asterias under
the Agreement existing as of the Amendment Effective Date.  All such assigned
rights shall inure to the benefit of and be enforceable by Lineage Cell, and all
such obligations shall be binding on and be enforceable against Lineage Cell by
the Charity and CRT, in each case in accordance with the terms of the
Agreement.  All references in the Agreement to “the Company” shall, as of the
Amendment Effective Date, be references to Lineage Cell.  

 

3.2 CRT and the Charity hereby agree and consent to the assignment and transfer
set forth in clause 3.1.

 

   

 

 

4. ENTIRE AGREEMENT

 

4.1 Except as expressly modified herein, all terms and conditions set forth in
the Agreement, as in effect on the Amendment Effective Date, shall remain in
full force and effect.  The Agreement as modified by this Amendment, together
with the License Agreement, embodies and sets forth the entire agreement and
understanding of the Parties and supersedes all prior oral or written
agreements, understandings or arrangements relating to the subject matter of
this Amendment. No party has relied on any statement in deciding to enter into
this Amendment that is not expressly set out in this Amendment.

 

5. SEVERABILITY

 

5.1 If and to the extent that any court or tribunal of competent jurisdiction
holds any of the terms, provisions or conditions or parts thereof of this
Amendment, or the application hereof to any circumstances, to be invalid or to
be unenforceable in a final non-appealable order, the remainder of this
Amendment and the application of such term, provision or condition or part
thereof to circumstances other than those as to which it is held invalid or
unenforceable shall not be affected thereby, and each of the other terms,
provisions and conditions of this Amendment shall be valid and enforceable to
the fullest extent permissible by law.

 

6. EXECUTION

 

6.1 This Amendment may be executed in any one or more number of counterpart
agreements, and as scanned email attachments, and all signatures and
counterparts so exchanged shall be considered as original and shall be deemed to
form part of and together constitute this Agreement.

 

7. GOVERNING LAW AND JURISDICTION

 

7.1 This Amendment is governed by and construed in accordance with English Law
and each Party hereby agrees to submit to the exclusive jurisdiction of the
English Courts in respect of any claim or dispute arising out of this Amendment
or its subject matter.

 

   

 

 

IN WITNESS whereof this Agreement has been executed by duly authorised officers
of the Parties on the day first above written.

 

Signed by:  /s/ Tony Hickson   Name: Tony Hickson   Title: Chief Business
Officer           For and on behalf of     CANCER RESEARCH TECHNOLOGY LIMITED  

 

Signed by: /s/ Dr Nigel A Blackburn   Name: Dr Nigel A Blackburn   Title:
Director of Drug Development           For and on behalf of     CANCER RESEARCH
UK  

 

Signed by: /s/ Brandi Roberts   Name: Brandi Roberts   Title: Chief Financial
Officer           For and on behalf of     ASTERIAS BIOTHERAPEUTICS, INC.  

 

Signed by: /s/ Brian M. Culley   Name: Brian M. Culley   Title: Chief Executive
Officer           For and on behalf of     LINEAGE CELL THERAPEUTICS, INC.  

 

   

 